EXHIBIT 99.3 Management’s Discussion and Analysis of Financial Condition and Results of Operations (unaudited) The following management’s discussion and analysis of financial condition and results of operations for KNBT Bancorp, Inc. and its wholly owned subsidiaries (“KNBT”) is provided as a convenience to the reader in understanding KNBT’s financial condition, changes in financial condition and results of operations as of and for the year ended December 31, 2007. The following should be read in conjunction with (a) the audited consolidated financial statements of KNBT for the year ended December 31, 2007 contained in this Amendment No. 1 to Form 8-K, and (b) the National Penn Bancshares, Inc. (“National Penn”) Annual Report on Form 10-K (“National Penn 10-K”) for the year ended December 31, 2007. Cautionary Language Regarding Forward-Looking Statements The following contains forward-looking statements that are based on management’s expectations as of the filing date of this Amendment No. 1 to Form 8-K with the Securities and Exchange Commission (“SEC”). Such statements include plans, projections and estimates contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” herein. Such forward-looking statements are subject to certain risks, uncertainties and assumptions, including prevailing market conditions, the risk factors described in “Item 1A. Risk Factors” of the National Penn 10-K, “Item 1A. Risk Factors” of KNBT’s annual report on Form 10-K (“KNBT 10-K”) for the year ended December 31, 2006, National Penn’s and KNBT’s other SEC filings, and other factors. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those expected. General Overview KNBT’s consolidated earnings are derived primarily from the operations of its wholly owned savings bank subsidiary, Keystone Nazareth Bank & Trust Company (“KNBT Bank”), and to a lesser degree, its other subsidiaries. KNBT’s results of operations depend, to a large extent, on net interest income, which is the difference between the income earned on its loan and investment portfolios and interest expense on deposits and borrowings. Non-interest income, non-interest expense and the provision for loan losses also impact KNBT’s results of operations. Non-interest income consists primarily of fees and service charges related to deposits and lending activities, fees from other banking and non-banking operations, loan servicing and other non-interest income. Non-interest expense primarily consists of compensation and employee benefits, office occupancy and equipment expense, data processing, advertising and business promotion and other expenses. KNBT’s results of operations are also significantly affected by general economic and competitive conditions, particularly changes in interest rates, government policies and actions of regulatory authorities. Future changes in applicable law, regulations or government policies may materially impact KNBT’s financial condition and results of operations. Critical Accounting Policies, Judgments and Estimates The accounting and reporting policies of KNBT conform to accounting principles generally accepted in the United States of America and general practices within the financial services industry.The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes.Actual results could differ from those estimates. 59 KNBT considers that the determination of the allowance for loan losses involves a higher degree of judgment and complexity than its other significant accounting policies.The allowance for loan losses is calculated with the objective of maintaining a reserve level believed by management to be sufficient to absorb the known and inherent losses in the portfolio that are both probable and reasonable to estimate.Management’s determination of the adequacy of the allowance is based on periodic evaluations of the loan portfolio and other relevant factors.However, this evaluation is inherently subjective as it requires material estimates, including, among others, expected default probabilities, loss given default, expected commitment usage, the amounts and timing of expected future cash flows on impaired loans, mortgages, and general amounts for historical loss experience.The process also considers economic conditions, uncertainties in estimating losses and inherent risks in the loan portfolio.All of these factors may be susceptible to significant change.To the extent actual outcomes differ from management estimates, additional provisions for loan losses may be required that would adversely impact earnings in future periods. KNBT recognizes deferred tax assets and liabilities for future tax effects of temporary differences, net operating loss carry forwards and tax credits.Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not.In 2005, a valuation allowance of $1.1 million was established to write down the deferred tax asset to its net realizable value.Upon further analysis of the Company’s operations, the valuation allowance was increased by $650,000 in the second quarter of 2007 and by $100,000 in the third quarter of 2007.Management believes this valuation allowance is reasonable. Goodwill and other identifiable intangible assets are subject to impairment testing at least annually to determine whether write-downs of the recorded balance are necessary.KNBT tests for impairment based on the goodwill maintained at each defined reporting unit.A fair value is determined for each reporting unit based on at least one of two different market valuation methodologies.If the fair values of the reporting units exceed their book values, no write-down of recorded goodwill is necessary.If the fair value of the reporting unit is less, an expense may be required to be recognized on KNBT’s books to write down the related goodwill to the proper carrying value.As of December 31, 2007, KNBT’s recorded goodwill totaled $109.9 million compared to $105.9 million at December 31, 2006.During the first quarter of 2007, KNBT finalized its valuations with respect to the Paragon Group, Inc. acquisition resulting in an increase in goodwill. On January 1, 2006, KNBT changed accounting policy related to share-based compensation in connection with the adoption of SFAS No.123(R). As a part of the transition to SFAS No.123(R), KNBT elected to use the modified version of prospective application (“modified prospective application”). Under modified prospective application, as it is applicable to KNBT, SFAS No. 123(R) applies to new awards and to awards which are modified, repurchased or cancelled after January1, 2006.Additionally, compensation expense for the portion of each award for which the requisite service period has not been rendered, generally referring to nonvested awards that were outstanding as of January1, 2006, is now recognized as the remaining requisite service is rendered.Compensation expense for such awards granted prior to January 1, 2006 is based on the same method and on the same grant date fair values previously determined for the pro forma disclosures required for all companies that did not previously adopt the fair value accounting method for share-based compensation. The fair value of our stock option grants is estimated at the date of grant using the Black-Scholes option-valuation model.The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options which have no vesting restrictions and are fully transferable.In addition, option valuation models require the input of highly subjective assumptions.KNBT utilizes the following assumptions when estimating fair value of its stock option grants under SFAS No. 123(R): expected volatility, based on the historical volatility of KNBT’s traded stock and peer group comparisons; expected term, calculated using the simplified method; expected dividend yield, based on historical patterns and peer group performance; and the risk free interest rate, based on the U.S. Treasury yield curve at the time of the grant.KNBT uses historical data to estimate the likelihood of option exercise and employee termination within the valuation model. 60 Comparison of Financial Condition at December 31, 2007 and December 31, 2006 Assets KNBT’s total assets decreased $8.7 million, or 0.3%, to $2.9 billion at December 31, 2007 compared to $2.9 billion at December 31, 2006 primarily due to a decline in investment securities that was partially offset by growth in the loan portfolio. At December 31, 2007, KNBT’s net loans receivable were $1.8 billion, an increase of $245.5 million or 15.3% as compared to the December 31, 2006 total of $1.6 billion. At December 31, 2007, total investment securities decreased $242.8 million or 27.2% to $649.6 million compared to $892.4 million at December 31, 2006. At December 31, 2007, there was a decrease in both the available-for-sale and the held-to-maturity investment securities portfolios of KNBT. The available-for-sale category decreased $236.3 million or 27.5% while the held-to-maturity category decreased $6.5 million or 19.4% during the period. The decrease in the available-for-sale portfolio was primarily attributable to decreases of $126.6 million or 18.4% in mortgage-backed securities, $67.3 million or 71.2% in U.S. Government and agency securities and $43.9 million or 63.9% in Corporate and other securities.
